Citation Nr: 0706443	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of right 
hand and thumb injuries.   

2. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1961 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. Residuals of right hand and thumb injuries are the result 
of the veteran's own willful misconduct during service.  

2. Hepatitis C first documented after service is unrelated to 
an injury, disease, or event of service origin.

CONCLUSIONS OF LAW

1. Residuals of right hand and thumb injuries were not 
incurred in or aggravated in the line of duty during service.  
38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.301, 3.303 (2006).  

2. Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter dated 
in July 2005.  The notice advised the veteran of what was 
required to prevail on his claims of service connection; what 
specifically VA had done and would do to assist in the 
development of the claim; and what information and evidence 
the veteran was expected to furnish.  To the extent that the 
notice did not specifically add that an injury during service 
must not be the result of the veteran's willful misconduct, 
the Board finds that the veteran had actual knowledge of the 
need to submit evidence to show that his right hand injuries 
were incurred in the line of duty and were not the result of 
willful misconduct.  Such is clearly demonstrated by his 
testimony in October 2005 and the detailed written arguments 
presented by his representative in January 2007.  

In VCAA notice, the RO specifically informed the veteran that 
VA would assist him in obtaining records from private and 
Federal agencies, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit any evidence in his 
possession that pertained to his claim.  The notices included 
the general provision for the effective date of the claim, 
that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, although such notice appears to have been given 
in a March 2006 to the veteran, as the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Further, because the VCAA notice came after the initial 
adjudication in August 2003, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  For example, he appeared 
at the RO and testified at a formal hearing in October 2005, 
after receipt of the VCAA notice.  Also, the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the supplemental statement of the case in 
October 2005.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
hearing officer in October 2005.  The RO has obtained the 
service medical and personnel records and the veteran's VA 
treatment records.  The veteran has not identified any 
pertinent private reports for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in an effort to 
substantiate the claims for the reason that a medical 
examination or opinion is not necessary to decide this claim.  
38 U.S.C.A. § 5103A(d).  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

An injury incurred during service will be deemed to have been 
incurred in the line of duty unless such injury or disease 
was the result of the veteran's own willful misconduct.  A 
service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.1(m).



"Willful misconduct" is an act involving conscious 
wrongdoing or a known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n).

If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability, the disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to the user.  38 C.F.R. § 3.301(d); 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m).  

Right Hand Injury 

Factual Background 

The service medical records show that in January 1964 the 
veteran sustained a laceration of the thumb and little finger 
of the right hand when he put his hand through a window at a 
German railway station.  Treatment consisted of a suture of 
the thumb laceration and a skin graft from the right wrist to 
the right little finger.  The veteran had full function of 
his hand at the time of discharge.  He was discharged to full 
duty in January 1964, 17 days after he was admitted to the 
hospital.  

Service personnel records show that an investigation was 
undertaken to determine the line of duty and misconduct 
status with regard to the incident in which the veteran 
injured his right hand and thumb.  In a report dated in 
February 1964, shortly before the veteran was discharged from 
service that same month, the service department found that 
while under the influence of alcohol on January 10, 1964, the 
veteran thrust his arm through a glass door at a German train 
station, sustaining a skin laceration of the right fifth 
finger and a cut tendon (right extensor pollicis brevis).  
The service department further found that the incident was 
the proximate cause of the veteran's intentional misconduct, 
and that the injury sustained was not 
in the line of duty due to the veteran's own misconduct.  The 
finding was based on a military police report and statements 
of the veteran, two fellow servicemen, and a German railroad 
policeman.  

The statements made by the veteran during the investigation 
were to the effect that he drank about five drinks before 
riding around for two hours.  He and two other servicemen 
then decided to get another drink before returning to their 
base.  When he and one of the others got out of the vehicle 
and was entering the Bahnhof (German train station), he 
suddenly stumbled.  In reaching out to stop himself from 
falling, his arm went into a window.  The statements of the 
two servicemen who accompanied the veteran were nearly 
identical to the veteran's account.  The German railroad 
policeman stated that he observed from about 25 feet away the 
veteran's car pull up and the veteran get out.  He stated 
that the veteran got out of the car, walked up to a phone 
booth, and smashed his fist through the glass door of the 
booth.  The veteran then ran into the restroom to attend to 
his bleeding hand, and his car was driven off by another 
without him.  The policeman tried to administer first-aid 
when the veteran emerged from the restroom, but the veteran 
resisted all attempts.  He called the military police.  The 
German policeman stated that there was sufficient light for 
him to observe the incident clearly, that the veteran seemed 
to be under the influence of alcohol, that the veteran did 
not seem to fall or stumble before his hand went through the 
glass, and that he appeared to do it deliberately.  

In a military police report, dated in January 1964, details 
of the incident indicated that German railroad police 
informed them that the veteran got out of a car at the German 
station, where due to his intoxicated condition, he hit a 
window door of the telephone booth.  The report described the 
veteran as being in civilian clothing, dirty and mussed, and 
uncooperative.  He was also noted to be under the influence 
of alcohol.  The veteran was transported to the Army 
hospital, where he again became very belligerent and had to 
be physically restrained.  In a statement of 


medical examination, dated January 10, 1964, the veteran's 
treating physician at the hospital indicated that in her 
opinion the veteran was under the influence of alcohol (a 
blood alcohol test was not made).  

The veteran was discharged in February 1964. 

The evidence in support of the claim consists of the 
veteran's current statements and testimony to the effect that 
he was waiting for his German girlfriend to make a phone call 
in the phone booth when two drunk German men approached and 
harassed them, leading to an altercation that resulted in his 
right hand being thrust into the glass door of the phone 
booth.  He stated that he had been drinking just before this 
incident but that he was not intoxicated.  

Additionally, the veteran's representative argued in a 
January 2007 statement that the veteran's right hand injuries 
in January 1964 should be considered to have been sustained 
in the line of duty.  He stated that the veteran should be 
given the benefit of the doubt in this case because the exact 
circumstances surrounding the incident in question were the 
subject of dispute.  He noted that the service department 
finds that the veteran's injury was the result of alcohol 
abuse and was due to the intentional misconduct of the 
veteran, whereas the veteran now contends that he was not 
intoxicated and that the injury was the result of an 
accident.  The representative stated that there was not a 
preponderance of the evidence to show that the veteran both 
engaged in willful misconduct and that such misconduct 
proximately caused his injuries, for the reason that there 
were multiple conflicting accounts of the incident in 
question, making it impossible to determine what happened.  
The representative then dissected the three varying accounts 
of the incident (i.e., those of the veteran and his 
companions shortly after the incident, that of the German 
railroad policeman, and that of the veteran now in connection 
with this claim).  He argued that the veteran's current story 
was the most sensible of any in the record and provides some 
rational background for the events of that night.    

In an April 2004 administrative decision, the RO determined 
that the injuries sustained by the veteran on active duty 
relevant to his right hand were due to his own willful 
misconduct.  
Analysis 

After a careful review of the evidence in the file, to 
include the veteran's contentions, the Board concludes that 
the injuries to the veteran's right hand and thumb are the 
result of his own willful misconduct.  It is undisputed that 
the veteran's right hand and thumb injuries resulted from his 
hand being thrust through the window door of a phone booth at 
a German train station in January 1964.  However, the issue 
in this case pertains to the circumstances surrounding that 
incident.  While the Board has given careful consideration to 
the veteran's (and his representative's) statements, the 
February 1964 line of duty determination of the service 
department is probative of the misconduct question and is 
entitled to greater weight than the contentions of the 
veteran.  

The line of duty report is contemporaneous with the period of 
the injury, and thus would have a measure of credibility not 
extended to the veteran's current statements, which are made 
40 years after the incident and made in view of obtaining VA 
benefits.  The veteran has furnished no concrete evidence, 
other than his recollections, to support his current 
statements and testimony that dispute the finding of willful 
misconduct and abuse of alcohol in connection with the right 
hand injury.  The line of duty investigation did not mention 
certain aspects of the veteran's current contentions, namely 
the presence of a German girlfriend and of two drunken German 
men.  In fact, there was no mention of an altercation with 
another individual in the line of duty report.  In the 
statement made by the veteran himself at the time of the line 
of duty investigation, he did not indicate that he was with a 
girlfriend or that he was approached by strangers while at 
the train station.  While the line of duty report does not 
indicate the reason for the veteran's presence at the train 
station, the issue of alcohol abuse was highlighted.  In all 
statements the veteran concedes that he had been drinking 
before arriving at the train station (and he indicated at the 
time of the incident that he had suddenly stumbled, which may 
or may not be an open acknowledgement to inebriation).  The 
statements of the other two servicemen also note that they 
had engaged in drinking alcohol that night.  The German 
railroad policeman indicated that the veteran appeared to be 
under the influence of alcohol.  The U.S. military police who 
were summoned to the train station also reported that the 
veteran was under the influence of alcohol.  The veteran's 
treating physician at the hospital opined that the veteran 
was intoxicated, despite the lack of laboratory findings to 
support this.  Finally, the veteran's behavior was noted to 
be uncooperative and belligerent, by the German policeman as 
well as the U.S. military police.  The veteran was sent the 
findings of the line of duty determination, but he did not 
respond or dispute the findings in any way.  Given the 
foregoing picture, the veteran's injuries are the result of 
his own misconduct and alcohol abuse, and not the result of 
an accident from a mere stumble into a glass door or of an 
unintentional alteration with strangers of German 
nationality.  

In sum, residuals of right hand and thumb injuries are the 
result of the veteran's own willful misconduct during 
service, and are thus unrelated to an injury or event, 
resulting in an injury or disease, during service.  
 
As the law clearly states, service connection may not be 
established on a direct basis for a disease or injury that 
results from willful misconduct or due to the abuse of 
alcohol.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  
As such, service connection for residuals of right hand and 
thumb injuries cannot be established.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Hepatitis C 

Factual Background 

A tattoo was not identified in the service medical records, 
including the reports of entrance and separation 
examinations.  The medical records, documenting treatment of 
the right hand injury, including the clinical record cover 
sheet, the hospital narrative summary, progress notes, 
operative report, nursing notes, and doctor's orders contain 
no reference to a blood transfusion. 

After service, private medical records, dated in April and 
May 2002, disclose that the veteran was diagnosed with 
hepatitis C.  History included intravenous drug abuse. 

VA records, dated in 2003, show that the veteran sought 
treatment for hepatitis C.  A possible blood transfusion in 
1963, a tattoo in 1963, an unprotected sexual contacts were 
listed as risk factors, but intravenous drug abuse was not. 

In July 2005, a private physician evaluated the veteran for 
hepatitis C.  The physician noted the vaccine injections by 
air gun were used in service during the Vietnam era and a 
history provided by the veteran of a possible blood 
transfusion during service.  The veteran denied illicit drug 
use or sexual contacts with hepatitis C.  The impression was 
service related hepatitis C.  The physician enclosed medical 
articles, including a report on veterans with hepatitis C, 
who served during the Vietnam era. 

In October 2005, the veteran testified that he got a tattoo 
during service and he stated that hepatitis C was related to 
his in-service right hand injury 

Analysis 

The service medical records do not document hepatitis C 
during service.  But as hepatitis C is a viral disease that 
may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.

The medical evidence shows that hepatitis C was first 
diagnosed in 2002, which is many years after the veteran's 
last separation from service in 1964.  The question presented 
is whether an event in service bears a causal relationship to 
the diagnosis of hepatitis C after service. 

Hepatitis C is spread primarily by contact with infected 
blood or blood products.  Blood transfusions, unsterilized 
needles, which might be used in applying a tattoo, 
intravenous drug use, and unprotected sexual contact are 
recognized risk factors for hepatitis C. 

The veteran attributes his hepatitis C to a tattoo he got 
during service and a possible blood transfusion during 
service.  Other risk factors documented in the record are a 
history of unprotected sexual contracts and intravenous drug 
abuse, which the veteran now denies. 

As for the tattoo, a tattoo was not identified on separation 
examination in 1964, after the veteran stated that he got the 
tattoo in about 1962 or 1963.  But the veteran is competent 
to testify that he got a tattoo during service.  
Nevertheless, while an unsterilized needle is considered a 
risk factor, which might be used in applying a tattoo, there 
is no evidence that an unsterilized needle was used in this 
case.  Moreover, even if an unsterilized needle was used 
because there is no evidence that the needle was contaminated 
with blood infected with hepatitis, there is the possibility 
that it may have been infected with hepatitis C.  Such a 
possibility also implies that it may not have been infected, 
and it is to speculative to establish a nexus between the 
application of the tattoo and hepatitis C first documented 
after service, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (The term "possibility" also implies that it 
"may not be possible" and it is too speculative to establish 
a nexus.).

As for a possible blood transfusion during service, the 
medical records, documenting treatment of the right hand 
injury during surgery, including the clinical record cover 
sheet, the hospital narrative summary, progress notes, 
operative report, nursing notes, and doctor's orders contain 
no reference to a blood transfusion.  For this reason, the 
Board finds that the veteran did not have a blood transfusion 
during service and rejects the argument that hepatitis C is 
related to a "possible" blood transfusion during service. 

As for the probative weight of the veteran's statements and 
testimony, relating hepatitis C to service, where as here, 
the determinative issue involves a question of medical 
causation or a medical diagnosis, competent medical evidence 
of nexus is required to support the claim.  The veteran as a 
layperson is not competent to offer 


an opinion on medical causation or a medical diagnosis.  To 
the extent that the veteran associates hepatitis C to an 
event in service does not constitute the required medical 
evidence to support the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).

As for the private physician's impression, which is competent 
medical evidence, that hepatitis C was service related, the 
physician relied on the fact that vaccine injections by air 
gun were used during service during the Vietnam era and on 
history provided by the veteran that he may have a blood 
transfusion during service, but he was unsure.  

As for vaccine injections by air gun as a risk factor for 
hepatitis C, VA does not consider such inoculations by air 
gun as a risk factor for hepatitis C.  Veterans Benefits 
Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 
30, 1998); VBA, Fast letter 04-13 (June 29, 2004). 

Also the Board rejects the medical opinion as it relates to 
hepatitis C to service on the basis of a blood transfusion, 
which has not been factually established. 

As the Board may consider only independent medical evidence 
to support its findings, and, as the Board has rejected the 
private physician's impression that hepatitis C was service 
related for the reasons articulate, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).

For these reasons, there is no factual basis to relate 
hepatitis C to service, and service connection for hepatitis 
C is not established.  

                                                                          
(The Order follows on the next page.)  



ORDER

Service connection for residuals of right hand and thumb 
injuries is denied.  

Service connection for hepatitis C is denied.  


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


